Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	Claims 116-139 are currently pending. This office action is the first office action on the merits of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 138 and 139 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 138 and 139 indicates units B2  where “B2 is the first backbone group” which does not have enough support in the originally filed specification. The originally filed specification at pg 29 paragraph 0079 and pg 32 paragraph 0082 indicates that B2 must be a backbone precursor group having a strained olefin. The claims as are currently drafted do not indicate that the backbone includes a strained olefin and as such is not described in such a way as to convey to one skilled in the art that the inventor had possession of the invention as the only structure described requires a strained olefin. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 116-139 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 116, 119-122 all recite a “graft density” which renders the claim indefinite as it is not clear what value is being referred to by this. Is this polymer chains per nanometer, is this polymer chains per repeating unit, is this the ratio of the present amount of chains vs the possible maximum amount of chains in the polymer? 
Concerning claim 127 the claim recites “a lamellar structure having a total thickness in a transverse direction selected from” which renders the claim indefinite as it is not clear what is being indicated by the total thickness. Is this an indication that there is a polymer coating or sheet that has a total thickness in the transverse direction of the indicated range? Or is this an indication that the lamellae structure which repeats has the indicated total thickness. It also is not clear in what direction the transverse direction is. 
Claims 117-118, 123-126, 128-139 are rejected as being dependent from a rejected base claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 116-121, 123-126, 129-132, 134-137 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rzayev (Rzayev, Javid “Synthesis of Polystyrene-polylactide bottlebrush Copolymers and Their melt Self-Assembly into Large Domain nanostructures” 2009 Macromolecules 42, 2135-2141; listed on IDS Filed on 07/14/2022 and all citations refer to the copy provided by applicant in the parent application of 15/914,762).
Concerning claims 116-117, 125, 129-132, 136 Rzayev teaches a graft block copolymer which is made by providing block copolymer of Solketal methacrylate and 2-(bromoisobutyryl) ethyl methacrylate (BIEM) having block of each monomer (pg 2136 Column 1 paragraph 1, 3 and 6) and then grafted with polystyrene and polylactide (pg 2136 column 2 paragraph 2 and 4).  Rzayev teaches that the polylactide grafting occurs on the solketal methacrylate group and has a grafting of 86% (pg 2136 column 2 paragraph 4) though some examples of the polymer using a lower concentration of reactants have a grafting density of 65% (pg 2137 column 2 paragraph 3 and pg 2138 paragraph 4).  This indicates that not all of the repeating units of which result from solketal methacrylate are fully grafted with the polylactide polymer chain and indicates that this density is formed from the conditions of the grafting polymerization and results in a preselected first graft density of the polymer chains. The group resulting from solketal methacrylate would be the first polymer backbone group, the polylactide polymer chain is correspond the first polymer side chain group, and the not fully grafted methacrylate groups would correspond to the claimed first diluent group. The methacrylate block which is grafted with polystyrene would corresponds to the claimed second polymer block. The example polymer SL-2 which has a grafting density of 65 % (and pg 2138 paragraph 4) indicates that it has 420 backbone units for the block grafted with polystyrene and 210 backbone units for the polymer block grafted with polylactide (pg 2139 Table 3) which using the 65% grafting efficiency indicates that there would be at least 10 and less than 1000 first repeating units having polylactide chains which are fully grafted and which would respond to the claimed first repeating units. More over this polymer is indicated to be pressed into disks and annealed at 170 °C, after which they reflect blue light, which indicates the formation of ordered morphologies with large enough periodicities to interact with visible light, which is indicated to be the result of phase separation (pg 2138 column 2 paragraph 1-2) into a highly ordered lamellae microstructure ( pg 2139 column 1 paragraph 1), thereby indicating that the polymers for a self assembled polymer structure of a polymer network which is configured to be a photonic crystal that reflects at least a portion of the visible light spectrum.  A photonic crystal is defined by a microstructure which has a periodic index of refraction (caused in this case by the phase separation of the polylactide and the polystyrene polymers) which allows for reflection of light. As such the structure indicated by Rzayev provides the claimed limitations. 
Concerning claim 118 the polymer structure of Rzayev has an idealized structure of  (pg 2136 Figure 2)

    PNG
    media_image1.png
    321
    329
    media_image1.png
    Greyscale

Which has polymer side chains that include an OH group and other polymer side chains having a Bromine group. Either of the OH group and the Bromine group would be capable of undergoing additional chemical reactions that would be capable of crosslinking the polymer, and as such meets the claimed limitations of polymer side chains capable of cross linking polymers. 
Concerning claim 119 Rzayev teaches the polymer of example polymer SL-2 which has a grafting density of 65 % (and pg 2138 paragraph 4) which would correspond to a grafting density of 0.65 which is with the claimed range. Rzayev also teaches examples having a grafting density of 86% (pg 2136 column 2 paragraph 4)  which would correspond to a grafting density if 0.86 also in the claimed range. 
Concerning claim 120 Rzayev further teaches that the second polymer block is grafted with polystyrene at that almost every repeating unit of poly (BIEM) in the second block contains one polystyrene chain and thus initiation of greater than 90 % is achieved  (pg 2137 column 2 paragraph 2) giving a second graft density of form 0.90 to 1.0 which is within the claimed range. 
Concerning claim 121, 137 Rzayev further teaches that the second polymer block is grafted with polystyrene at that almost every repeating unit of poly (BIEM) in the second block contains one polystyrene chain and thus initiation of greater than 90 % is achieved  (pg 2137 column 2 paragraph 2). This indicates that there is some small amount of the BIEM units which does not initiate polymerization and as such would be considered to be a second diluent group in the second backbone group which gives a preselected second graft density and which is different from the first diluent group which is made from Solketal methacrylate. As is indicated above the examples of Rzayev teaches that the polymer has 420 backbone units for the block grafted with polystyrene and 210 backbone units for the polymer block grafted with polylactide (pg 2139 Table 3) which with a grafting density of above 90% for the polystyrene would indicate that there are at least 10 and less than 1000 second repeating units having the polystyrene  second polymer side chain group. Threfor the polymer of Rzayev teaches the claimed limitations. 
Concerning claim 123 Rzayev does not particularly teach a particular graft distribution of the first repeating units which have the fully grafted polylactide chains. 
Rzayev does indicate that the grafting result from the concentration of lactide monomers present in the grafting process with higher concentration of monomers resulting in higher grafting density of the polymer (pg 2137 column 2 paragraph 3 and pg 2138 paragraph 4).  This indicates that the distribution of the polymer initiation results from the motion of the monomers around the polymer chain in the reaction solution which would result in a random graft distribution. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) . See MPEP 2112.II
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEPE 2112.V.
As such Rzayev would teach the claimed preselected first graft distribution
Concerning claim 124 Rzayev does not particularly teach a particular graft distribution of the first repeating units which have the grafted polystyrene chains . 
Rzayev does indicate that the second polymer block is grafted with polystyrene at that almost every repeating unit of poly (BIEM) in the second block contains one polystyrene chain and thus initiation of greater than 90 % is achieved  (pg 2137 column 2 paragraph 2). This indicates that the distribution of the polymer initiation results from the motion of the monomers around the polymer chain in the reaction solution which would result in a random graft distribution. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) . See MPEP 2112.II
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEPE 2112.V.
As such Rzayev would teach the claimed preselected second graft distribution. 
Concerning claim 126 Rzayev teaches that the exemplary polymer SL-2 has a lamellae structure ( pg 2139 column 1 paragraph 1) with a d spacing or periodicity of 163 nanometers (pg 2139 Table 3). 
Concerning claim 127 Rzayev teaches that the lamellar structure has a thickness of the lamellae of 163 nanometers  ( pg 240 column 1 Table 4) which corresponds to an interpretation of the total thickness of in a transverse direction of a lamellar structure. 
Concerning claim 134  Rzayev does not specifically teach that structure comprises thermosensitive graft clock copolymer or graft block copolymers having thermosensitive group (paragraph 0134).  Rzayev indicates that the polymer structure has two  glass transition temperatures  (pg 2138 column 1 paragraphs 3). Thermosensitive is given its broadest reasonable interpretation as the polymer being capable of responding to temperature is some way or form. 
As such the presence of glass transition temperatures would indicate that the graft block copolymers are thermosensitive as they undergo a thermal transition, as would the fact that the polymer can undergo annealing ( pg 2138 column 2 paragraph 1) and therefor the polymer of Rzayev  would meet the claimed limitations. 
Concerning claim 135 Rzayev teaches that the polydispersity index of the graft block copolymer as determined by light scattering was lower than 1.1 (pg 2138 column 1 paragraph 2). This corresponds to a polydispersity index within the claimed range. 
6.	Claim(s) 116-124, 133-137, 139 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (Tang, Dandan et al “Synthesis and properties of heterografted toothbrush-like copolymers with alternating PEG and PCL grafts and Tunable RAFT-generated segments” 2014 Polymer Chemistry 5, 4679-4692 and supporting information).
Concerning claim 116, 136 Tang teaches a copolymer having a structure of (pg 4681 Scheme 1),

    PNG
    media_image2.png
    655
    654
    media_image2.png
    Greyscale


This polymer is made by block first polymerizing dimethylaminoethyl methacrylamide  (pg 4681 column 1 paragraph 2 and column 2 paragraph 1) and after this polymerizing the poly dimethylaminoethyl methacrylamide polymer with 2 macromonomers having polyethylene glycol and poly caprolactone polymer chains ( pg 4681 column 2 paragraph 2) to form a block copolymer having a first block and a second block. After this the polymer was quaternized with a compound having a chain transfer functionality, to give a qauternerization of  18.1, 35.5  or 73.2 % depending on the specific example polymer formed (pg 4682 column 1 paragraph 1). This polymer undergoes polymerization further polymerization at the  chain transfer functionality using a monomer of for example N-isopropyl acrylamide  to give a polymer chain dependent from the first block (pg 4682 column 1 paragraph 2). 
This entire reaction scheme is shown below (pg 4681 Scheme 1)

    PNG
    media_image3.png
    940
    1304
    media_image3.png
    Greyscale
. 
This polymer has an alternating polymer which corresponds to the claimed second block. The block which includes the quaternized unit having a polymer chain corresponds to the first repeating units having a first polymer side chain group, while the unquaternized dimethylaminoethyl methacrylamide units correspond to the first diluent group and the quaternization degree corresponds to the preselected first graft density.  The Poly dimethaminoethyl methacrylamide block of the polymer is indicated to have a Mn value of 4560 g/mol  before quaternization (pg 4681 column 2 paragraph 1), which given the molecular weight of dimethaminoethyl methacrylamide of approximately 156.23 g/mol, corresponds to approximately 29.18 monomer units in the block and when the quaternization is 35.5 %this results in approximately 10.36 repeating units having the claimed first polymer side chain and when the quaternization is 73.2 % this would result in approximately 21.35 of the repeating units of having the first polymer side chain.  The polymers are indicated to form self assembled copolymer aggregates in solution (pg 4682 column 2 paragraphs 5-6) which corresponds to the indicated self assembled polymer structure and as such the polymer structure of Tang meets the claimed limitations. 
Concerning claim 117 the polymer aggregate indicated to be formed by self assembly (pg 4682 column 2 paragraphs 5-6) would correspond to a polymer network as the aggregate would have polymer chains entangled with one another which would be a polymer network. 
Concerning claim 118 the polymer chains of the final polymer (pg 4681 Scheme 1),

    PNG
    media_image2.png
    655
    654
    media_image2.png
    Greyscale

Include a chain transfer agent functionality and a OH group on polymer side chains each of which would be capable of cross linking the polymers with further reactions and so the polymer of Tang would have the claimed polymer side chains. 
Concerning claim 119 as is indicated in the discussion of claim 116 polymers having qauternization of 35.5% and 73.2 % provide the structure of claim 116. These quaternization values would correspond of the claimed first graft density having of 0.355 and 0.732 which are within the claimed range. 
Concerning claim 120 the second polymer block of the structure  of (pg 4681 Scheme 1),

    PNG
    media_image2.png
    655
    654
    media_image2.png
    Greyscale

Is an alternating structure which is grafted with both polyethylene glycol and poly caprolactone polymer chains and so can be considered to have a graft density of polymer chains of 1 which is within the claimed range. 
Concerning claim 121-122, 137 the second polymer block of the structure  of (pg 4681 Scheme 1),

    PNG
    media_image2.png
    655
    654
    media_image2.png
    Greyscale

Is an alternating structure which is grafted with both polyethylene glycol and poly caprolactone polymer chains and so one of these polymer chain units can be considered to be a diluent for the other polymer chain unit thereby giving a second diluent group which his different from the first diluent group and a second polymer side chain group different from the first polymer side chain group and providing a second graft density which is 0.5. The second polymer block is iodinated to be made by reacting 0.2 mmol of the first polymer block and 3.0 mmol of each of macromonomers having a polymer chain (pg 4681 column 2 paragraph 2) indicating that there should be 15 repeating units of each of the macromonomer units one of which corresponds to second polymer chain. Tang indicates that there is a 88.6 % conversion (pg 4681 column 2 paragraph 2) indicating that the second repeating unit will be present in approximately 13.29 repeating units, which is within the claimed range. It should be noted that diluent group is given its broadest reasonable interpretation of any group that dilutes the presence of another group. 
Concerning claim 123 Tang teaches that the first polymer block is formed by the polymer which is quaternized with a compound having a chain transfer functionality in a solution of dry DMF under nitrogen, to give a qauternerization of  18.1, 35.5  or 73.2 % depending on the specific example polymer formed (pg 4682 column 1 paragraph 1). This reaction would result in a random graft distribution as it results from the random motion of compounds a solvent coming in contact with the polymer to be quaternized. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) . See MPEP 2112.II
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEPE 2112.V.
As such Tang would teach the claimed preselected first graft distribution. 
Concerning claim 124 Tang teaches the second polymer block the second polymer block of the structure  of (pg 4681 Scheme 1),

    PNG
    media_image2.png
    655
    654
    media_image2.png
    Greyscale

Is an alternating structure which is grafted with both polyethylene glycol and poly caprolactone polymer chains and so one of these polymer chain units can be considered to be a diluent for the other polymer chain unit thereby giving a second diluent group which his different from the first diluent group and a second polymer side chain group different from the first polymer side chain group and providing a second graft density which is 0.5.  This alternating structure would be the preselected second graft distribution which is an alternating graft distribution. 
Concerning claim 133 Tang further teaches that the final polymer structures have a crystallinity of polyethylene glycol of 18.9 % (Supporting information pg 2 Table S2). It should be noted that the indication of “a degree of crystallinity” is interpreted to refer to any crystallinity value found in the polymer including crystallinities of a specific portion of the polymer instead of the polymer as a whole. 
Concerning claim 134 Tang teaches that the polymer includes NIPAM polymer chains (pg 4682 column 1 paragraph 2-3). Poly NIPAM is a well known thermosensitive group and as such the graft block copolymer has thermosensitive groups and meets the claimed limitations. 
Concerning claim 135 Tang teaches that the final polymer has a polydispersity index of 1.1 (pg 4682 column 1 paragraph 2-3), which is within the claimed range. 
Concerning claim 139 the first diluent group of the polymer structure corresponds the monomer unit of dimethylaminoethyl methacrylate as is indicated in the discussion of claim 116.  This structure corresponds to the claimed structure of FX11D where A1 is FX3b L1 is a C2 alkyl group and D1 is NR12R13 and each of the R groups is a C1 alkyl group. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rzayev (Rzayev, Javid “Synthesis of Polystyrene-polylactide bottlebrush Copolymers and Their melt Self-Assembly into Large Domain nanostructures” 2009 Macromolecules 42, 2135-2141; listed on IDS Filed on 07/14/2022 and all citations refer to the copy provided by applicant in the parent application of 15/914,762).
Concerning claim 122 Rzayev teaches the structure of claim 121 as is indicated above and indicates that the grafting efficiency of the polystyrene polymer is greater than 90 % (pg 2137 column 2 paragraph 2) which indicates that the polymer has a second grafting density of  0.9 or greater which is an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed second grafting density because Rzayev teaches an overlapping grafting density.  

8.	Claim(s) 116-120, 123, 134-136, 138-139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyjaszewski (US 2002/0183473).
Concerning claim 116, 119, 136 Matyjaszewski teaches a method of the polymerization of a methyl methacrylate and a Poly lactic acid macromonomer to form a branched graft copolymer (paragraph 0174-0175 0184). The methyl methacrylate would corresponds to the claimed diluent group. The macromonomer is indicated to have a methacrylate or acrylate terminal group (paragraphs 0161, 0166 and 0184) which would correspond to a backbone precursor covalently linked to the polymer side chain of poly lactic acid.  Matyjaszewski further teaches that the graft copolymer frist block indicated above was employed as a macroinitiator for the copolymerization of methyl methacrylate with polydimethyl siloxane macromonomer in order to form a (PMMA-g-PLLA)-b- (PMMA-g-PDMS) block copolymer (paragraphs 0192-0195 and Table 14) having a second polymer block 
Matyjaszewski teaches that the first polymer block of PMMA g PDLA has a target degree of polymerization of 300 and that the ratio of MMA to the macromonomer is 289 to 11 (paragraph 0173) indicating that the first block will have 11 repeating units corresponding to the first repeating units having the first polymer side chain group. This corresponds to a first graft density of approximately 0.036 which is within the claimed range 
Matyjaszewski additionally teaches that the block copolymers can be used for a bi phasic or triphasic structure in bulk polymers (paragraph 0062 and 0208) which would be a self assembled structure.  
It would have been obvious to one of ordinary skill in the art at the time of filling to allow the block copolymer to phase separate thereby forming a self-assembled structure because Matyjaszewski teaches that the block copolymer can be used to form a phase separated structure. 
Concerning claim 118 the poly lactic acid macromoemr that is used to make the indicated first polymer side chain is indicated to have a 2-hydroxypropinate end group (paragraph 0162) which would be capable of crosslinking and as such the polymer structure formed would comprising polymer side chains capable of crosslinking polymers. 
Concerning claim 117 Matjaszewski teaches the polymer structure of claim 116 as is indicated above which is allowed to separate into a bi or tri phasic system (paragraph 0062 and 0208). This bulk polymer phase separated system would be a polymer network. 
Concerning claim 120 the Methyl methacrylate and PDMS macromonomer which form the second block are indicated to be present in amounts of 2.39*10-3 and 8.73*10-5 moles.  This would result in a second graft density of approximately 0.004 which is within the claimed range. 
Concerning claim 123 Matjaszewski teaches that the methyl methacrylate and the PLLA macromonmer used to form the first block of the copolymer are incorporated into the copolymer ast different rates  with the macromonomer  copolymerizing faster than Methyl methacrylate (paragraph 0175 and 0184) which would result in a gradient distribution of the first repeating units and as such would be a linearly gradient graft distribution or an non-linearly gradient graft distribution and as such would meet the claimed limitations. 
Concerning claim 134 Matjaszewski teaches that the polylactide macromonomer  can form a crystalline structure (paragraph 0169 table 8 and paragraph 0170), which indicates that the crystal structure can melt which is a thermosensitive change in the  polymer and as such the polylactide macromonomer group would be considered to be a thermosensitive group and the graft block copolymer will have the claimed thermosensitive groups. 
Concerning claim 135 Matjaszewski further teaches that at the end of the polymerization the indicated graft block copolymer has a polydispersity of 1.19 (paragraph 0197 Table 15) which is within the claimed range. 
Concerning claim 138 Matjaszewski further teaches the methacrylate terminated poly L lactic acid macromonomer which is used to form the first polymer side chain group is made by reacting hydroxyethylmethacrylate with l lactide (paragraph 0162) which would result in a structure of FX11d where A is Fx3b L is a C2 alkyl group and the poly l lactic acid is the indicatd polymer side chain. 
Concerning claim 139 Matjaszewski as is indicated in the discussion of claim 116 indicates the Methyl methacrylate is used in the block copolymer as the first diluent group. This would result in a structure that is the same as FX11d where A is FX3b L is a single bond and D is a C1 alkyl group. As such the polymer structure of Matjaszewski meets the claimed limitations. 
9.	Claim(s) 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rzayev (Rzayev, Javid “Synthesis of Polystyrene-polylactide bottlebrush Copolymers and Their melt Self-Assembly into Large Domain nanostructures” 2009 Macromolecules 42, 2135-2141; listed on IDS Filed on 07/14/2022 and all citations refer to the copy provided by applicant in the parent application of 15/914,762) as applied to claims 116 and 125 above, and further in view of MacFarlane (US 9,957,383 B3).
Concerning claim 128 Rzayev as is indicated above teaches the lamellar structure of claim 116. 
Rzayev does not teach what the total thickness in a transverse directed is. Rzayev further teaches that Nanostrutures having large domain spacing such as the exemplary structures formed in Rzayev are desirable in a variety of applications such as photonics (pg 1235 column 1 paragraph 1). 
MacFarlane is drawn to brush block copolymer compositions (abstract) which exhibit a lamellar periodicity in a range of from about 10 nm to about 500 nm and which has a wavelength of maximum reflection that n can be from 200 nm to 1750 nm (column 3  lines 40-50).  The block copolymers used include those having polylactic acid and  poly styrene side arms (column 25 liens 45-55)
McFarlane teaches that these polymers are useful for structures scu as coatings (column 3 lines 55-60). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the graft block copolymer in the copolymer coatings of McFarlane because Rzayev teaches that the block copolymers can be used in photonic structure and McFarlane teaches that coatings are useful photonic structure which can use block copolymers having poly lactide and polystyrene side arms which result in periodic lamellar structures. 

10.	Claim(s) 127-128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rzayev (Rzayev, Javid “Synthesis of Polystyrene-polylactide bottlebrush Copolymers and Their melt Self-Assembly into Large Domain nanostructures” 2009 Macromolecules 42, 2135-2141; listed on IDS Filed on 07/14/2022 and all citations refer to the copy provided by applicant in the parent application of 15/914,762)  as applied to claims 116 and 125 above, and further in view of Xia (US 2013/0324666 A1).
Concerning claim 127 Rzayev as is indicated above teaches the lamellar structure of claim 125. 
Rzayev does not teach what the total thickness in a transverse direction is. Rzayev further teaches that Nanostrutures having large domain spacing such as the exemplary structures formed in Rzayev are desirable in a variety of applications such as photonics as well as nanostructured networks  an nanolithography  (pg 1235 column 1 paragraph 1). 
Xia is drawn to brush block copolymers (abstract) including those having polystyrene and polylactide polymer side chains which form self assembled structures having highly ordered lamellae (paragraph 0158).  Xia teaches that the polymers can be used in thin films having a thickness of 40.7 nm that  the polymers can be annealed to form a well developed lamellar microstructure (paragraph 0217) and further teaches that these structures are useful for providing templates and scaffolds to be used for enhancing an etching contrast for  effective pattern transferring the original patterns onto either hard or flexible surfaces (paragraph 0219). These thin films have a thickness that is within the claimed range and so would correspond to an interpretation of a to a total thickness in a transverse direction. 
It would have been obvious to one of ordinary skill in the art to form the block copolymers having polylactide and polystyrene chains that can form highly structured lamellae of Rzayev into the indicated thin films of Xia which have the claimed thickness because Xia teaches that the thin films of the polymer are useful for proving templates and scaffolds to be used for enhancing etching contrast. 
Concerning claim 128 Rzayev as is indicated above teaches the lamellar structure of claim 125. 
Rzayev does not teach that the polymer is used in a coating. Rzayev further teaches that Nanostrutures having large domain spacing such as the exemplary structures formed in Rzayev are desirable in a variety of applications such as photonics as well as nanostructured networks  an nanolithography  (pg 1235 column 1 paragraph 1). 
Xia is drawn to brush block copolymers (abstract) including those having polystyrene and polylactide polymer side chains which form self assembled structures having highly ordered lamellae (paragraph 0158).  Xia teaches that the polymers can be used in thin films having a thickness of 40.7 nm that  the polymers can be annealed to form a well developed lamellar microstructure (paragraph 0217) and further teaches that these structures are useful for photonic crystals that can be used in applications such as in reflecting coatings (paragprah 0214). 
It would have been obvious to one of ordinary skill in the art to form the block copolymers having polylactide and polystyrene chains that can form highly structured lamellae of Rzayev into the indicated coatings of Xia because Xia teaches that the photonic crystal structures having very similar polymer chains to that of Rzayev are useful in coating applications. 
Conclusion
11.	Claims 116-139 are rejected. No claims are currently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763                                                                                                                                                                                         

/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763